GARRISON, Judge.
This lawsuit, filed in Civil District Court for the Parish of Orleans, was originally allotted to Judge Steven Plotkin. The defendant, Montelepre Memorial Hospital, filed a motion to recuse Judge Plotkin from the case. The motion was granted and signed by Judge Gerald Fedoroff and the case was ordered reallotted. The plaintiff is now appealing the ruling ordering the recusal of Judge Plotkin. The defendant filed a motion to dismiss this appeal alleging that the recusal of a judge is an interlocutory judgment which is not appealable in the absence of a showing of irreparable injury. Trial on the merits of this case has not yet taken place.
The applicable Code of Civil Procedure articles are as follows:
An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, and from an interlocutory judgment which may cause irreparable injury. LSA-C. C.P. Art. 2083; and
A judgment is the determination of the rights of the parties in an action and may award any relief to which the parties are entitled. It may be interlocutory or final.
A judgment that does not determine the merits but only preliminary matters in the course of the action is an interlocutory judgment.
A judgment that determines the merits in whole or in part is a final judgment. LSA-C.C.P. Art. 1841.
According to Article 1841, the judgment ordering the recusal of Judge Plotkin is clearly interlocutory in nature. Furthermore, the plaintiff, in filing this appeal, has not made any showing of irreparable injury as required by Article 2083. Because this court lacks jurisdiction to hear this appeal, it is ordered that this appeal be dismissed.

APPEAL DISMISSED.